DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over “Ishizuka” (US 2013/0249767). 
Claim 27: Ishizuka discloses an antenna device comprising: 
an antenna housing (¶ [0051]); and
an antenna element which is accommodated in the antenna housing,
where the antenna element includes: 
a conductive plate 10 (Fig. 8, ¶ [0090] positioned to cause capacitance between the conductive plate and a ground conductor and load the capacitance into the antenna element (¶ [0061]: “The antenna element itself includes inductance and has capacitance between the antenna element and the ground.”); and 
a plurality of reactance elements L1-L4, each reactance element having one (top) end coupled to the conductive plate (see Fig. 8), 
wherein the plurality of reactance elements include a first reactance element having a first coil L1 and a second reactance element having a second coil L4,
wherein another (bottom) end of the first reactance element L1 is coupled to a feeding point 30 and another (bottom) end of the second reactance element L4 is coupled (via L3) to the ground conductor, thereby the conductive plate, the first reactance element, and th (this limitation is inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Ishizuka fails to expressly teach wherein a first reactance of the first reactance element is greater than a second reactance of the second reactance element. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Ishizuka’s antenna device such that wherein a first reactance of the first reactance element is greater than a second reactance of the second reactance element, inorder to facilitate dual-band antenna operation for communication diversity. 

Claims 28, 30: Ishizuka discloses the antenna device according to claim 27, wherein the first coil L1 and the second coil L4 are wound in a helical shape (See Fig. 8); 
wherein at least one pair of reactance elements among the plurality of reactance elements are adjacent to each other, wherein the at least one pair of reactance elements are the first reactance element and the second reactance element (see Fig. 8), and wherein directions in which the first coil and the second coil are wound are opposite to each other [0055].  

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (cited above) in view of “Tulley” (US 2003/0028095). 
Claims 31-32: Ishizuka fails to expressly teach wherein a first winding pitch of the first coil is different from a second winding pitch of the second coil.  

Tulley teaches [0144] “The coil shape can be straight, ground, wound, braided, multiple pitches, combinations of these, and other shapes known in the art.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Ishizuka’s antenna device such that wherein a first winding pitch of the first coil is different from a second winding pitch of the second coil, in order to facilitate magnetic resonance (Tulley: abstract).  

Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato (US 2014/0266964), Figs. 2-6, 12, 15 
Ishizuka (US 11271314), Fig. 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN Z ISLAM/Primary Examiner, Art Unit 2845